Citation Nr: 1710880	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-28 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her former spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from May 1992 to June 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and her former spouse testified before the undersigned Veterans Law Judge at the RO in February 2011.  A transcript of the hearing is associated with the claims file. 

This case was previously before the Board when it was remanded for further development in August 2011, June 2013, November 2013, April 2014, November 2014, and March 2016.  It has now returned to the Board for additional appellate action. 


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude her from securing or following substantially gainful employment consistent with her education and industrial background.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has complied with the Board's remand instructions in August 2011, June 2013, November 2013, April 2014, November 2014, and March 2016.   In response to the Board's remands, the Veteran was provided VA examinations in December 2011 and July 2013.  The July 2013 examiner provided a full description of the functional effects and severity of the Veteran's service-connected conditions.  The medical opinion was fully explained and well-supported, and the Board finds that it is adequate and complies with the Board's remands.  

VA has also made multiple efforts to obtain certain information from the Veteran; specifically, a VA Form 21-8940 ("Veteran's Application for Increased Compensation Based on Unemployability"), VA Form 21-4142 ("Authorization to Disclose Information to VA"), and VA Form 21-4142a ("General Release for Medical Provider Information to VA").  The Board's remands since November 2013 have focused on ensuring the Veteran was properly notified that the above forms were necessary to ensure the proper adjudication of her claim.  Letters were mailed to the Veteran in July 2013, December 2013, May 2014, January 2015, and May 2016 to her current addresses of record asking that she submit the above forms and pertinent information.  In its remands, the Board identified certain deficiencies in some of the letters, such as a lack of clarity or possible incorrect address.  The most recent letter mailed to the Veteran's in May 2016 contained full and accurate information and clearly indicated that the forms were essential to the adjudication of the claim.  VA also confirmed the Veteran's current address by telephone in September 2015.  Aside from a medical release form for the Veteran's private chiropractor submitted in August 2013, no response to these notice letters was ever received.  The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above, that VA has done its utmost to develop the evidence with respect to the Veteran's claim and any failure to develop the claim rests with the Veteran.

The Veteran's claim was most recently adjudicated in an August 2016 supplemental statement of the case (SSOC).  The Board therefore finds that VA has complied with the notification and assistance requirements.  


TDIU Claim

The Veteran contends that she is unemployable due to service-connected disabilities, including bilateral knee disabilities.   VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran is service-connected for multiple disabilities, including residuals of a right total knee arthroplasty rated as 30 percent disabling, a left knee disability rated as 10 percent disabling for limitation of motion and 10 percent disabling for instability, a right ankle disability rated as 10 percent disabling, a right foot disability rated as 10 percent disabling, and a lumbar spine disability rated as 10 percent disabling.  The Veteran was in receipt of a combined evaluation for compensation of 70 percent or higher prior to April 1, 2016 with a reduced 60 percent combined evaluation in place thereafter.  She therefore met the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) prior to April 1, 2016, but does not meet the criteria after that date as she does not have a combined evaluation for compensation to 70 percent or more.  Even though the percentage requirements of § 4.16(a) are not met, if the evidence establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of the VA Compensation and Pension Service (Director) for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, the evidence does not establish that the Veteran is unemployable due to service-connected disabilities.  The Veteran maintained fulltime employment throughout the claims period and also attended school and completed a four year college degree program.  She co-owned her own lawn care and tractor business and worked as a fulltime apartment building property manager until approximately June 2007, and from January 2008 to the present she has worked as a receptionist and administrative assistant.  Information received from the Veteran's employer in June 2013 and July 2013 establishes that she has no issues that prevent her from maintaining employment.

The Veteran contends that but for the accommodations made by her employer she would not be capable of obtaining and maintaining substantially gainful employment due to her service-connected disabilities.  The medical and lay evidence establishes that the Veteran experiences significant functional effects due to her service-connected conditions, especially her right knee disability.  Throughout the claims period she has reported experiencing right knee instability resulting in falls and leading to disabilities of the left knee, right ankle, foot, and low back.  However, the July 2013 VA examiner opined that the Veteran's disabilities caused limitations to sitting, standing, and climbing stairs, but found she
was capable of sedentary to light duty employment.  Although the December 2011 VA examiner found that the Veteran's right knee condition rendered her unemployable without the reasonable accommodations made by her employer, the fact remains that the Veteran has consistently worked in a fulltime positions that are appropriate for her education, background, and current physical limitations.  The Veteran's employer reported in July 2013 that the Veteran regularly used sick leave due to her knee and back conditions, but VA treatment records also document the Veteran's reports of regularly missing work due to nonservice-connected disabilities.  For example, in April 2010 the Veteran sought a doctor's note to excuse her from work due to chronic allergies and associated respiratory problems, and in January 2013, she reported missing 32 hours of work in the past two weeks due to nonservice-connected migraines.  

In sum, while the Veteran's service-connected disabilities result in significant functional limitations, the Veteran has worked fulltime throughout the claims period and was similarly able to pursue and obtain a college degree.  Her employer provides reasonable accommodations for her disability and the medical evidence shows she is capable of sedentary to light duty employment.  The Veteran must regularly use sick leave, but the evidence establishes the sick leave is used for both service and nonservice-connected disabilities.  The Board therefore finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due solely to service-connected disabilities.  Accordingly, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.


ORDER

Entitlement to TDIU is denied.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


